Citation Nr: 1122304	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  08-28 157	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J Fussell

INTRODUCTION

The Veteran served on active duty from November 1947 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision denying reopening of the appellant's claim for service connection for the cause of the Veteran's death.  

Historically, service connection for the cause of the Veteran's death was denied by an August 2001 rating decision, of which she was notified the next month.  The appellant filed a Notice of Disagreement (NOD) initiating an appeal of that decision.  While that NOD bears a date on its face of July 2001, it was not received until July 2002 (although this is still within the prescribed one-year period for initiating an appeal).  A Statement of the Case (SOC) was issued in October 2002.  However, the VA Form 9, Appeal to the Board, while bearing a handwritten date of December 3, 2002, is date stamped as having been received in May 2003 (after the expiration of the time period for perfecting the appeal).  See generally 38 U.S.C.A. § 7105 (c) (unappealed rating decision is final) (West 2002); 38 C.F.R. §§ 20.200 (what constitutes an appeal), 20.302(a) and (b) (filing time for notice of disagreement and substantive appeal).  

The RO attempted to notify the appellant in November 2004 that her application to reopen the claim for service connection for the cause of the Veteran's death had been lost.  The appellant again applied to reopen the claim in November 2006 but she did not appeal a May 2007 rating decision, of which she was notified by letter that month, which denied reopening of that claim.  She again applied to reopen that claim in June 2007 (which was denied by the January 2008 rating decision which is appealed).  

The appellant testified at a November 2008 RO hearing and at a January 2010 travel Board hearing in Albuquerque, New Mexico.  A copy of the transcript of each hearing is on file. 

A May 2003 Board decision found that new and material evidence had been submitted to reopen the claim for service connection for the cause of the Veteran's death and remanded the claim for de novo adjudication after a VA medical opinion was obtained.  

In VA Form 21-4138, dated in March 2011, the appellant argued that there was clear and unmistakable error (CUE) in a December 1969 rating action which denied service connection for hypertension, and also CUE in an unappealed November 1981 rating action which terminated entitlement to a total disability rating based on individual unemployability (TDIU rating) due to service-connected disabilities, effective February 1, 1982.  There has been no allegation of CUE in a July 1984 rating decision which denied entitlement to a TDIU rating.

The latter issue of revision of the above-cited final rating decisions on grounds of CUE seems to implicate a claim for entitlement to dependency and indemnity compensation (DIC) under 38 U.S.C.A. § 1318 (West 2002), where the deceased Veteran's total disability status could be established on the basis of CUE in a prior rating decision which had caused the Veteran to fall short of the meeting the duration requirements.  However, since the motion for revision on grounds of CUE directly speaks to at least two prior final rating decisions, these matters must be initially adjudicated by the RO and are referred to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran's enlistment examination of November 1947 shows recorded blood pressure of 130/88.  A December 1949 report of medical examination shows a blood pressure reading of 134/70.  A December 1950 report of medical examination shows a blood pressure reading of 110/74.  

A November 1956 medical examination found blood pressure to be 118/76 and a report of medical history, under physician's summary, states "high blood pressure since entering service.  Normal at present."  

A medical history questionnaire in March 1967 noted a history of "high blood pressure on enlistment, diagnosed as vasomotor hyperreactor."  A report of medical examination dated in December 1967 shows that his blood pressure was 134/90 and he had an abnormal heart sound.  A history of high blood pressure since 1947 to 1965 was noted.  

In June 1968, in conjunction with an insurance examination, the Veteran's blood pressure was 140/105 in each arm.  In October 1968 his blood pressure was 130/100.  

A December 1968 report of medical examination at retirement shows that the Veteran had blood pressure of 122/88 and noted his having had high blood pressure from 1947 to 1965.  A 1969 service treatment record shows blood pressure of 120/92. 

VA examination in November 1969 states that high blood pressure was found in 1947, on service entrance, and became normal in 1964 and never went up again.  The Veteran's blood pressure on that examination was "140/90 x 3."  

The Veteran's death certificate shows that he died on July [redacted], 2001, and that the immediate cause of his death was a cerebral hemorrhage which occurred six hours prior to his death.  No other underlying causation or pathology was listed as having caused the cerebral hemorrhage.  No autopsy was performed.  

At the Veteran's death he was service-connected for osteoarthritis of the lumbar spine, rated 40 percent disabling; osteoarthritis of the cervical spine, rated 30 percent disabling; an anxiety reaction, rated 30 percent disabling; synovitis of the shoulders, rated 20 percent disabling; impairment of the right knee, rated 10 percent disabling; impairment of the left knee, rated 10 percent disabling; a duodenal ulcer, rated 10 percent disabling; and hemorrhoids, assigned a noncompensable disability rating.  There was a combined disability rating of 80 percent.  He had previously been in receipt of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating) from April 4, 1977, until February 1, 1982.  

A March 2007 statement from Dr. O. S. reflects that he had reviewed a letter from the appellant stating that that the Veteran died from a cerebral hemorrhage, although the physician did not have access to the death certificate.  In response to the appellant's query as to whether in the physician's medical opinion the Veteran's death was due to a cerebral hemorrhage caused by service-connected disabilities, it was noted that the appellant's letter indicated that the Veteran was service-connected for degenerative arthritis, a generalized anxiety disorder, synovitis, and a duodenal ulcer.  These service-connected disabilities were not medically associated with cerebral hemorrhages.  The Veteran had been treated for hypertension and hypertension could contribute to cerebral hemorrhage.  However, hypertension was not listed as a service-connected disability according to information in the VA computerized patient record system.  Dr. O. S. was leaving the VA medical system and would not be able to assist in the future.  

At a November 2008 RO hearing the appellant argued that the Veteran had uncontrolled hypertension during his military service and that it contributed or caused his death from a cerebral hemorrhage (or stroke).  It was indicated that information now submitted showed that the Veteran had continuously taken medication for chronic sinusitis which might, by itself, cause blood pressure to become elevated and increase the Veteran's heart rate setting him up for the stroke which led to his death.  Page 2.  The appellant testified that she had met the Veteran in 1972 and married him in 1973.  At that time he was receiving VA treatment.  He had a stroke in 1973, just a few months after she married him.  It was the appellant's understanding that at that time the Veteran had been told that the stroke was due to hypertension.  Page 2.  It was stated that during service the Veteran had had elevated blood pressure readings, in addition to a heart murmur, including at his separation from active service.  Page 3.  When the Veteran was leaving military service he had sought life insurance but was rejected because of a systolic murmur.  Although a military physician had indicated that he did not have a heart disability, the Veteran was not able to obtain life insurance.  The service representative noted the Veteran's inservice elevated blood pressure readings and that the service separation examination noted a history of high blood pressure from 1947 to 1965.  Ultimately, the Veteran had a stroke in 1973 and again shortly before he died.  Page 4.  The appellant, however, indicated that the Veteran had had another stroke at some time between the 1973 stroke and the stroke that occurred shortly before the Veteran's death.  He had at least two major strokes.  Pages 4 and 5.  While there was some suggestion in the record that the Veteran might have had hypertension prior to service this was not documented and the Veteran certainly had had major problems with hypertension in the 1960s, during his active service.  Page 5.  The hearing officer noted that there was evidence that the Veteran had been taking Sudanephrin and Actifed, both of which had a tendency to increase blood pressure.  There was also a favorable statement from a private physician on file.  Page 6.  The service representative pointed out that the Veteran had had a major stroke only a few years after his service separation, following over 20 years of active service.  The appellant testified that the Veteran had been treated for this (the first stroke) by VA.  Page 6.  The appellant requested that a VA medical opinion be obtained.  Page 8.  

At the January 2010 travel Board hearing in Albuquerque, New Mexico, the appellant testified that she had met the Veteran in 1970 and they were married in 1973.  Page 3 of that transcript.  He had begun having problems with high blood pressure during his military service.  After service he had been treated by VA for hypertension, having been given medication for it.  Page 4.  The Veteran had attempted at least twice to obtain service connection for hypertension.  He had died from a cerebral hemorrhage and medical literature she had obtained supported her contention.  Page 5.  His blood pressure had been erratic during and after his military service.  She had requested that an autopsy but one was never done.  Page 6.  She had attempted to obtain a statement from the Veteran's treating VA physician, who had treated the Veteran for 16 years, but had been unable to do so because that physician had retired.  She had obtained a statement from a private physician (Dr. O. S.) but that physician had answered the wrong question but had only stated that the Veteran was not, at his death, service-connected for hypertension.  She had also attempted to obtain an opinion from another physician but that physician also did not respond to the relevant question.  Further, she had attempted to obtain an opinion from another treating VA physician but had not received any cooperation.  Page 7.  She felt that the Veteran had had hypertension for a prolonged period of time during his military service and that this caused his cerebral hemorrhage.  Page 8.  

The Board observes, as to the testimony that the Veteran had a stroke in 1973 and a second stroke sometime thereafter (but prior to the fatal cerebral hemorrhage in 2001), that the claim files shows that the Veteran underwent VA hospitalization in 1973 and again in 1977 for ataxia of undetermined etiology.  However, at the time of the latter hospitalization it was noted that the Veteran had a great deal of emotional overlay.  The clinical records of those VA hospitalizations do not show that he had a stroke or cerebral hemorrhage.  

VA outpatient treatment (VAOPT) records show that the Veteran was started on anti-hypertensive medication in 1980.  A discharge summary of VA hospitalization in February 1981 noted that the Veteran had hypertension that was well controlled with medication.  A discharge summary of VA hospitalization from June to August 1983, while noting that the Veteran had been in a vehicular accident in June 1983, included a discharge diagnosis of hypertension which was well controlled.  Also, a discharge summary of VA hospitalization of March and April 1989, noted that the Veteran was again involved in a vehicular accident, but also noted a history of hypertension.  

The Veteran's claim file and medical records were reviewed in November 2011 by a VA physician.  It was reported that there was "no evidence of s/c [sic] hypertension found."  It was reported that "CPRS" notes indicated that a cerebral hemorrhage was suspected as the cause of the Veteran's death.  No autopsy was performed.  Multiple blood pressure readings in the chart from 1999 to 2001 were in the range of normal.  A January 1999 neurology consultation indicated multiple significant traumatic brain injuries, including admission in 1989 following a motor vehicle accident in March 1989 with a fracture of the 5th through the 7th cervical vertebrae requiring halo fixation and a complication of halo pinning penetrating the inner table of the right parietal portion of the skull requiring a craniotomy, but it was unclear if there were any other brain surgery.  There were reports of more than three "TBI" [traumatic brain injury] with "LOC" [loss of consciousness] over the years.  A stroke was reported in 1973 when the Veteran had suddenly been unable to walk and there was a question of another stroke in 1990 when he had passed out and had been weak all over.  It was less likely than not that the Veteran had ever had hypertension because the claim file and the "CPRS" records from March 1996 to July 2001 failed to show hypertension.  

Evidence submitted since the most recent Supplemental SOC (SSOC), in February 2011, includes a VAOPT record of 1998 indicating that the Veteran had hypertension.  

Also, a handwritten statement of March 2011 from Dr. M. L, an Associate Professor of Family Medicine of the University Of New Mexico School Of Medicine reflects that after a review of records of the Veteran the physician found repetitive documentation of chronic hypertension, including in the late 1990s.  A scan of his brain showed lacunar infarcts, usually caused by chronic hypertension as well.  His cause of death was a cerebral hemorrhage and this was usually caused or exacerbated by hypertension.  

This additional evidence has not been considered by the RO.  

In the April 2001 Informal Hearing Presentation it was argued that the VA medical opinion in November 2010 was inadequate because the opinion was that the Veteran had never had hypertension but failed to state a rationale for this conclusion.  It was believed that while the medical opinion indicated that the claim files had been reviewed, this seemed unlikely because nothing in the medical opinion mentioned or referenced the presence of multiple elevated or at least borderline blood pressure readings during service.  Rather, the physician had focused on intercurrent injuries.  It was requested that the case be remanded for an adequate medical opinion.  

In VA Form 21-4138, Statement in Support of Claim of March 2007 it was alleged that the Veteran's service-connected generalized anxiety disorder caused or contributed to his fatal cerebral hemorrhage.  This apparently is an indirect allegation that the Veteran's service-connected generalized anxiety disorder caused or contributed to the development of, or aggravated, hypertension which in turned caused his fatal cerebral hemorrhage.  This matter was not addressed in the May 2010 Board remand or in the November 2010 VA medical opinion.  However, upon further consideration, this matter should be addressed in a formal medical opinion.  

The Board observes that the recent VA opinion did not address the VA medical records in the 1980s which indicated that the Veteran had taken medication for hypertension and did not have available the VA record indicating that as recently as 1998 he had hypertension.  

In light of the new evidence suggesting that the Veteran may have had hypertension from 1980 to 1998 (a factual circumstance substantially different than that related in 2011 VA medical opinion); the new private physician's medical statement of March 2011; and the new contention that service-connected psychiatric disability caused or contributed to, or aggravated, hypertension, a new medical opinion should be obtained.  

Also, if upon further examination it is found that the Veteran had hypertension at his death, a medical opinion should address whether any medication prescribed by VA for sinusitis caused or contributed to hypertension.  

Lastly, as indicated above, since the appellant has alleged CUE in a December 1969 rating decision which denied service connection for hypertension, and which could potentially effect the outcome of the appellant's claim of service connection for the cause of the Veteran's death (for purposes of receiving DIC), this newly raised motion for revision of the December 1969 rating decision on the grounds of CUE should be adjudicated by the RO.  The Board emphasized, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2010).



Accordingly, the case is REMANDED for the following action:

1.  The RO should determine whether the December 1969 rating decision, which denied service connection for hypertension, is the product of CUE.  If that determination is adverse to the appellant, the appellant and her representative should be provided written notice of that determination and of her right to appeal.

2.  Thereafter, the RO should obtain a medical opinion from a qualified VA medical professional in order to determine the time of onset and etiology of the Veteran's hypertension, if any.  

The claims file and a copy of this Remand must be provided to the examiner for review.  The examiner should note in the examination report that he or she has reviewed the entire claims file, to specifically include review of the evidence as recited above.  

Based on a review of the Veteran's entire claims file, and keeping in mind that the Veteran is presumed to have been in sound condition when he entered into military service, please furnish an opinion with respect to the following questions:

a.	Is it at least as likely as not (a 50 percent probability or greater) that the Veteran developed hypertension during his lifetime?

b.	If the answer to question "a" is yes, is it at least as likely as not (a 50 percent probability or greater): (i) that hypertension had its onset during service; or, (ii) that hypertension became manifest within one year from July1969 (the date of the Veteran's discharge from service)? 

c.	If the answer to either part of question "b" is yes, is it at least as likely as not (a 50 percent or greater probability) that hypertension caused or contributed to cause the Veteran's cerebral hemorrhage which ultimately led to his death? 

In addressing this question, the reviewer should specifically comment on the March 2007 medical statement prepared by Dr. O.S., and the March 2011 statement prepared by Dr. M. E. L., stating that hypertension can contribute to cerebral hemorrhage.

The reviewer should also opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected psychiatric disorder caused or contributed to cause, or aggravated, any hypertension or otherwise caused or contributed to cause the Veteran's cerebral hemorrhage which ultimately led to his death?

Likewise, the reviewer should also opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any medication prescribed by VA, to include medication, such as Sudanephrin or Actifed for the Veteran's nonservice-connected sinusitis, caused or contributed to cause, or aggravated, any hypertension or otherwise caused or contributed to cause the Veteran's cerebral hemorrhage which ultimately led to his death? 

The reviewer is advised that the term "as likely as not" does not mean within the realm of medical possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against a causal relationship.

The reviewer is requested to answer the question posed with use of the "as likely," "more likely," or "less likely" language.  The reviewer should provide a rationale for his/her opinion, and make reference to all relevant clinical records and tests which support the rationale.  

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the issue of entitlement to service connection for the cause of the Veteran's death, in light of all pertinent evidence and legal authority.  If the benefit remains adverse, the appellant and her representative should be furnished an SSOC and afforded an appropriate period of time to respond, before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

